Citation Nr: 0606534	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a gunshot wound scar 
of the lower right leg.  

2.  Entitlement to a disability rating in excess of 10 
percent for a gunshot wound scar of the anterior lower right 
leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran a compensable 
rating for his gunshot wound scar of the lower right leg.  

This appeal also arises from a November 2002 rating decision 
which denied the veteran entitlement to service connection 
for a right ankle disability, claimed as secondary to his 
gunshot wound of the lower right leg.  

During the pendency of this appeal, the veteran was awarded a 
compensable rating of 10 percent for his service-connected 
gunshot wound scar.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  These issues were 
originally presented to the Board in October 2004, at which 
time they were remanded for additional development.  They 
have now been returned to the Board appellate consideration.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  Competent evidence has not been presented of a current 
right ankle disability resulting from either an in-service 
disease or injury, or a service-connected disability.  

3.  The veteran's gunshot wound scar of the lower right leg 
is less than 12 square inches in size, and does not result in 
limitation of motion or other impairment of the right ankle.  


CONCLUSIONS OF LAW

1.  A right ankle disability was neither incurred, or 
aggravated in service, or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's gunshot wound scar of 
the anterior lower right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 
7802-04 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7802-04 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letters issued in June 2002, 
September 2003, November 2004, and March 2005; and the rating 
decisions, statements of the case, supplemental statements of 
the case, and the Board's October 2004 remand order issued 
since 2001 to the present.  In addition, these documents 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Houston VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statements of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 2001) prior 
to VCAA notification being afforded the veteran. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial June 2001 adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The reasons and 
bases of the June 2001 and November 2002 rating decisions, 
the December 2002 and May 2003 statements of the case, the 
October 2004 Board remand, and the subsequent supplemental 
statements of the case specifically explained to the 
appellant what the evidence must show in order to establish 
service connection for the claimed disability.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II.  Service connection - Right ankle disability

The veteran seeks service connection for a right ankle 
disability, to include as secondary to his service-connected 
gunshot wound scar of the lower right leg.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service medical records confirm the veteran sustained a 
gunshot wound to the lower right leg during military service 
in February 1962.  The wound was cleaned and treated, and he 
was placed on a temporary profile.  An X-ray of the right leg 
and ankle confirmed a metallic fragment partially imbedded in 
the anterolateral aspect of the distal fibula.  No right 
ankle involvement was noted.  Thereafter, he had a routine 
recovery, and returned to full duty.  On service separation 
examination in January 1963, no musculoskeletal or 
neurological abnormalities were noted regarding the veteran's 
gunshot wound injury or right ankle.  

More recently, the veteran has complained of pain, swelling, 
and limitation of motion of the right ankle, which he has 
attributed to his in-service gunshot wound and/or his 
service-connected gunshot wound scar.  However, the medical 
evidence of record does not reflect a current right ankle 
disability attributable either to his in-service injury or 
his service-connected scar of the lower right leg.  

On VA examination in June 2000, the veteran had full range of 
motion of the right ankle, with normal inversion and 
eversion.  No crepitus or instability were present.  An X-ray 
of the right ankle revealed no degenerative changes, 
fracture, or other bony abnormality.  A small metallic 
fragment was observed in the anterior aspect of the distal 
fibula.  The examiner found no evidence of a current right 
ankle disability.  Range of motion of the right ankle was 
again full on VA examination in May 2001, and no disability 
of the right ankle was diagnosed at that time.  A June 2002 
VA medical examination also confirmed no current disability 
of the right ankle.  The right ankle joint was not unstable 
or swollen, and no limitation of motion was observed.  X-rays 
revealed no degenerative changes or fracture.  

The veteran was most recently examined in March 2005, when 
the veteran again reported pain and discomfort in the right 
ankle.  He walked with a cane.  On physical evaluation, his 
right ankle exhibited full range of motion, with no evidence 
of instability, effusion, or crepitus.  The examiner was 
"unable to attribute any functional or occupational 
impairments to the service-connected scar."  No current 
disability of the right ankle was diagnosed.  

Overall, the Board finds the preponderance of the evidence to 
be against the award of service connection for a right ankle 
disability.  The evidence does not reflect a current 
disability of the right ankle attributable to either his in-
service gunshot wound, or his service-connected scar of the 
lower right leg.  While the veteran has been afforded VA 
examination on several occasions, no VA examiner has 
indicated a nexus between any current right ankle disability 
and either an in-service injury or his service-connected 
scar.  The veteran has also failed to present such evidence.  
In the absence of competent evidence that the veteran has a 
current right ankle disability which was the result of either 
his in-service gunshot wound to the right leg, or his 
service-connected scar, service connection for a right ankle 
disability must be denied.  

The veteran has himself alleged that his current right ankle 
disability is due to his gunshot wound in service, or the 
residuals thereof, including his service-connected scar.  
However, as a layperson, his statements regarding matters of 
medical etiology and diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right ankle disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



III.  Increased rating - Gunshot wound scar

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected gunshot wound scar of the lower 
right leg.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

During the pendency of this appeal the diagnostic criteria 
for rating skin disabilities were changed, effective from 
August 30, 2002.  67 Fed. Reg. 49590 (2002).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2005); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

The July 2005 Supplemental Statement of the Case considered 
the veteran's skin disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his skin disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory change, scars of other than the face, 
neck, or head, were rated based on size and limitation of 
function of the affected part.  A 10 percent rating was 
assigned under Diagnostic Code 7804, for superficial scars 
which were tender and painful on objective demonstration.  
Scars were also rated under Diagnostic Code 7803, which 
provided that scars which were superficial, poorly nourished, 
with repeated ulceration may be assigned a 10 percent rating.  
These 10 percent ratings represent the maximum schedular 
ratings available under these Diagnostic Codes.  Finally, 
Diagnostic Code 7805 directed that scars may also be rated 
based on limitation of motion or other loss of function of 
the underlying part.  38 C.F.R. § 4.119, Diagnostic Codes 
7803-5 (2002).  

Under the revised rating criteria, a superficial scar which 
is painful on examination will still be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2005).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar).  See Note (1) 
following Diagnostic Code 7803. Under Diagnostic Code 7803, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's gunshot 
wound scar of the anterior lower right leg.  All evidence of 
record since the initiation of this appeal indicates the 
veteran's scar is small and well-healed, with no limitation 
of motion of the underlying joint.  

On VA examination in June 2000, the examiner observed a small 
pinpoint entry wound over the anterior aspect of the right 
ankle, and a scar measuring 3 centimeters over the 
anterolateral aspect of the distal fibula.  Range of motion 
of the right ankle was full, with normal inversion and 
eversion.  No crepitus or instability were present.  X-ray of 
the right ankle revealed no degenerative abnormality, 
fracture, or other bony abnormality.  A small metallic 
fragment was observed in the anterior aspect of the distal 
fibula.  The examiner found no evidence of a current right 
ankle disability, and he characterized the veteran's scar as 
"imperceptible".  

A subsequent May 2001 VA examination found the veteran's 
gunshot wound scar to be approximately 1 centimeter in 
diameter.  He reported local tenderness, but no loss of range 
of motion, recurrent swelling, or discharge.  Physical 
evaluation did not reveal the scar to be retracted, and no 
tissue loss was evident.  Range of motion of the ankle was 
within normal limits, and crepitus was not present.  

On examination in June 2002, his scar was again characterized 
as "very small", with no impairment of the underlying right 
ankle joint.  X-rays of the right ankle revealed no fracture 
or degenerative changes.  

The veteran's most recent VA examination was conducted in 
March 2005, at which time he reported recurrent pain and 
occasional swelling of the right ankle and leg.  On physical 
examination he walked with a normal gait, and range of motion 
was full.  Crepitus and instability were absent.  His gunshot 
wound scar of the lower right leg was unchanged, with no 
tissue loss, retraction, or adhesion.  No functional 
impairment was identified.  

As stated above, the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
gunshot wound scar of the anterior lower right leg.  This 
rating represents the maximum schedular rating available 
under either the new or old criteria for a scar, not of the 
head, face, or neck, of less than 12 square inches.  The 
medical evidence of record does not indicate the veteran's 
gunshot wound scar of the lower right leg exceeds 12 square 
inches in size, and does not reflect any functional 
impairment of the right ankle or leg as would warrant a 
separate rating under the criteria for such injuries.  
Therefore, a compensable rating in excess of 10 percent is 
not warranted at the present time.  In reaching this 
conclusion, the Board has considered both the old and revised 
criteria for the evaluation of skin disabilities.  See 
Dudnick, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gunshot wound scar has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
gunshot wound scar of the lower right leg under either the 
old or revised criteria for skin disorders.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right ankle disability is denied.  

A disability rating in excess of 10 percent for the veteran's 
gunshot wound scar of the lower right leg is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


